DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 24 June 2021 containing remarks and amendments to the claims.
Claims 3, 5-6, 9, 11, 14-24, 26-27, 29-30, and 35-38 are pending.
The previous rejections have been updated as necessitated by amendments to the claims. The updated rejections follow.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 35, it is not clear where there is antecedent basis in the claim for “the remainder”.  Further, it is not clear what is meant by “a total feed to the coking zone”.  It is not clear if Applicant is attempting to exclude additional feeds to the coking zone which are positively recited in claims 22-23. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5-6, 22-24, 26-27, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Staggs (US 4,814,064) in view of Staggs ‘390 (US 4,792,390).
Regarding claims 3 and 37-38, Staggs teaches subjecting hydrocracker bottoms fraction to thermal cracking in a coking zone to produce thermally cracked hydrocarbon products and coke (column 9, line 4 – column 10, line 24, and column 6, line 7-column 7, line 61; see figure); and recycling all or a portion of the thermally cracked products to the hydrocracking reactor (see figure note coker middle distillate and coker gas oil – column 7, lines 1-25).
Staggs does not explicitly disclose (1) the feed to hydrocracking is selected from VGO, DMO, DAO (2) that the coke contains HPNA and/or HPNA precursors from the hydrocracker bottoms fraction or (3) two hydrocracking stages..
Regarding (1), Staggs ‘390 teaches a similar process for integration of hydrocracking and coking.  Staggs ‘390 teaches VGO, DMO, and DAO feeds to hydrocracking (column 5, line 62-68 and column 6, lines 1-26 and 53-65).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Staggs ‘390 VGO, DMO, or DAO as the feed to the integrated hydrocracking/coking process, since Staggs ‘390 teaches such a feed is suitable. 
Regarding (2), since Staggs teaches the same integration of the same coking and hydrocracking steps at the same conditions as claimed, it would have been obvious to the person having ordinary skill in the art that the same HPNA components would be present in the coke.  It is not seen where Applicant has distinguished the process steps in this regard.
Regarding (3), Examiner considers this to be a mere duplication of the Staggs hydrocracker zone.  Examiner notes that Staggs teaches the same hydrocracking conditions and the same DMO/DAO/coker gas oil feeds.  It is additionally noted that common fractionation would indicate that the stages result in the same or similar products.  
See MPEP 2144: In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
It is not seen where splitting one hydrocracking into two equivalent zones would result in any new or unexpected results.  Examiner further notes that series of hydrocracking reactors is well-known in the art.
Regarding claims 5-6, Staggs teaches separating the coker products into gaseous hydrocarbons, coker middle distillate, heavy coker distillate, and coke (column 7, lines 1-25; see figure).  Coker middle distillate and heavy coker gas oil are recycled to the hydrocracker (column 7, lines 1-25).
Regarding claims 22-24 and 26-27, Staggs teaches feeding atmospheric resid, vacuum resid, deasphalted oil (obtained from solvent deasphalting), and demetallized oil to the coking unit (column 6, lines 7-68).  Staggs additionally teaches feeding hydrocracked resid to the coking unit (column 8, lines 33-57).  
Staggs does not explicitly disclose the ratio of the additional feed to the recycle.
However, it would have been obvious to the person having ordinary skill in the art to have selected appropriate amounts of each feedstock based off availability and economics.  It is not seen where such a selection would result in any new or unexpected results.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Staggs (US 4,814,064) in view of Staggs ‘390 (US 4,792,390) as applied to claim 3 above, and further in view of Zimmerman (US 2010/0122931) and Wormsbecker (US 2016/0312126) and Hayashi (US 4,040,946).
Regarding claim 11, Staggs teaches the limitations of claim 3, as discussed above.  Staggs teaches coking at temperatures of 399-510°C and 10-150 psig (column 7, lines 1-25) which overlaps with the claimed range. 
Staggs does not explicitly disclose the coker is a fluid or delayed coker, or the steam ratio.
However, Zimmerman teaches that delayed and fluidized cokers are the well-known vessels to perform coking [0002].
Further Wormsbecker teaches fluid coking with steam addition ratios with respect to hydrocarbon feed of 0.25-1.5% [0026]. 
Hayashi teaches steam is injected to recover delayed coking products and should be kept to a minimum (column 3, lines 53-60).
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected a delayed or fluidized coker as is well known in the art, along with an appropriate steam ratio, in order to obtain the desired products.
Claims 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Staggs (US 4,814,064) in view of Staggs ‘390 (US 4,792,390) as applied to claim 3 above, and further in view of Faegh (US 2014/0082999).
Regarding claims 14-16 and 18-19, Staggs teaches the limitations of claim 3, as discussed above.
Staggs does not explicitly disclose addition of a catalytic material to the coking zone.
However, Faegh teaches numerous additives that may be added to coking processes to enhance yield or product quality [0015].  Faegh teaches using hydrocracking catalysts as a coking additive in order to obtain improved product yield [0027].  Faegh teaches that the catalysts may be supported 
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Faegh coking additives in the Staggs process, for the benefit of increasing coking yield.
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Staggs (US 4,814,064) in view of Staggs ‘390 (US 4,792,390) in view of Faegh (US 2014/0082999) as applied to claims 16 and 18, and further in view of Mountainland (US 2017/0081599).
Regarding claims 17 and 20, the previous combination teaches the limitations of claims 16 and 18 as discussed above.  While Faegh teaches using supported or unsupported (heterogeneous or homogeneous) hydrocracking catalysts having molybdenum or tungsten, Faegh does not explicitly disclose the specific metal precursors.
However, Mountainland teaches hydrocracking catalysts having molybdenum as disclosed by Faegh.  Mountainland teaches various precursors including molybdenum 2 ethyl hexanoate, molybdenum naphtanate, etc [0089].
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Mountainland precursors, since they would result in the molybdenum containing hydrocracking catalysts as required by Faegh.  It is not seen where such a modification would result in any new or unexpected results.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Staggs (US 4,814,064) in view of Staggs ‘390 (US 4,792,390) as applied to claim 3 above, and further in view of Koseoglu (US 2013/0026064).
Regarding claim 21, Staggs teaches the limitations as applied to claim 3 above.
Staggs does not explicitly disclose an adsorbent in the coking zone.
However, Koseoglu teaches adding adsorbents to coking units in order to adsorb heavy polynuclear aromatic compounds [0021].  Koseoglu teaches adsorbents including alumina, silica, etc [0026].
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Koseoglu adsorbents in the coking zone of Staggs, for the benefit of adsorbing the polynuclear aromatics.
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Staggs (US 4,814,064) in view of Staggs ‘390 (US 4,792,390) as applied to claim 3 above, and further in view of Koseoglu (US 2013/0026075).
Regarding claims 29-30, Staggs teaches feeds to the coking unit include any available resid feeds including atmospheric resid, vacuum resid, and including materials that have been pretreated such as deasphalted and demetallized oils (column 6, lines 7-35).
Staggs does not explicitly disclose adsorption or oxidation to obtain the resid feeds.
However, Koseoglu teaches a method for desulfurizing and deasphalting resid feeds prior to further treatment [0016] including oxidation and adsorbent steps [0025-0029] in order to obtain deasphalted oil.
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the deasphalted oil of the Koseoglu process as the feed to Staggs, since Staggs teaches that any available deasphalted oil is a suitable feedstock.  
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Staggs (US 4,814,064) in view of Staggs ‘390 (US 4,792,390) as applied to claim 3 above, and further in view of Humbach (US 4,661,238).
Regarding claim 35
The previous combination teaches additional feeds to the coking zone in combination with the hydrocracker bottoms.
However, Humbach teaches a similar process for integration of hydrocracking and non catalytic thermal cracking (see figure).  Humbach teaches that the hydrocracker bottoms is the only feed to the thermal cracking zone (see figure).
Therefore, it would have been obvious to the person having ordinary skill in the art that the process of the previous combination may be operated without the additional recycle, as disclosed by Humbach.  It is not seen where such a modification would result in any new or unexpected results.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Staggs (US 4,814,064) in view of Staggs ‘390 (US 4,792,390) as applied to claim 3 above, and further in view of Taylor (US 5,228,978).
Regarding claim 36, the previous combination teaches the limitations as applied to claim 3 above.
The previous combination does not disclose taking a bleed stream off the hydrocracker bottoms.
However, Examiner notes that it is well known in the art to take off bleed streams, so that they may be used for another purpose.  Taylor teaches a similar integration of hydrotreatment and coking (see figures).  Taylor teaches sending a bleed stream of the hydrocracked bottoms to use a feed to the solvent extraction unit (see figure).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Taylor steps of providing a hydrocracked bottoms bleeding stream, in order to be used for a separate process step, such as for solvent extraction.  It is not seen where such a modification would result in any new or unexpected results.
Response to Arguments
Applicant's arguments filed 24 June have been fully considered and are addressed by the updated rejections, as necessitated by amendments to the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roselius (US 3,684,688) –teaches integration of hydrotreating (which can take place in 2 bed operation) and coking (colum 4, lines 23-44).
Greene (US 4,439,309) – teaches integration of two stage hydrotreatment and coking
Roussel (US 5,059,301) – teaches hydrotreatment of VGO integrated with coking
Hochman (US 3,717,570) – teaches integration of multi stage hydrotreatment and coking
Munro (US 4,197,184) – teaches dual hydrotreatment reactors
Watkins (US 3,775,293 – teaches integration of hydrotreatment, deasphalting, and thermal cracking
Koseoglu (US 2017/0029724) –teaches integration of hydrotreatment and coking
Brown (US 2018/0291291) - teaches hydroprocessing dao and coker gas oil
Koseoglu (US 2011/0079541) - teaches coker gas oil feed to two stage hydroprocessing
Bhattacharya (US 2015/0068952) – teaches sending coker gas oil to two stage hydrocracking
Shafi (US 2013/0248416) – teaches integration of hydrocracking and coking
Haizmann (US 2010/0122932) – teaches integration of slurry hydrocracking and coking
Koseoglu (US 2008/0105595) – teaches removal of polynuclear aromatics from hydrocracker feed with adsorbents
Ward (US 2010/0270208) –teaches feeding coker gas oil to hydrocracking
Kim (US 2009/0050524) –teaches feeding coker gas oil to hydrotreatment and hydrocracking
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHELLE STEIN/Primary Examiner, Art Unit 1771